PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Michini et al.
Application No. 15/636,871
Filed: 29 Jun 2017
For: DYNAMICALLY ADJUSTING UAV FLIGHT OPERATIONS BASED ON THERMAL SENSOR DATA
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.137(a), filed March 9, 2021, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed July 19, 2018, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on October 20, 2018.

The initial petition satisfied the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a response to the non-final Office action, and (2) the petition fee of $1050.00.  The initial petition did not provide a sufficient statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional.

The renewed petition includes sufficient detail to conclude the entire delay between all relevant periods was unintentional.  

The application file is being forwarded to the Technology Center for processing.

Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions